AMENDMENT TO SEVERANCE AGREEMENT



This Amendment To Severance Agreement ("Amendment") is made by and between Crown
Castle International Corp., a Delaware corporation ("Company") and
________________ ("Executive").



Whereas, the Company and Executive desire to amend the Severance Agreement by
and between the Company and Executive dated effective as of January 7, 2003, as
amended by the First Amendment to Severance Agreement dated December 5, 2007
("Agreement"), as set forth in this Amendment;



Now, Therefore, the Company and Executive, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, agree to amend the
Agreement as follows:



 1. Section 1.21 is added to read as follows:

"

1.21 "Performance Awards" means any Stock Options or Restricted Stock Awards
granted to Executive in 2009 or after with a stock price performance or other
performance requirement for vesting that has not been satisfied as of the Date
of Termination; provided, that employment by the Executive is not a performance
requirement."



Section 1.22 is added to read as follows:

"

1.22 "Target" means as to any Performance Awards the greater of (i) fifty
percent (50%) or (ii) the target percentage or amount for such Performance
Awards."



Section 4.1(c) is amended to read as follows:

"

(c) all Stock Options and Restricted Stock Awards (other than Performance
Awards) held by the Executive shall become immediately vested and such Stock
Options shall become immediately exercisable, and all Performance Awards held by
the Executive shall continue to vest as if the Executive was an employee of the
Company after the Date of Termination."



Section 4.2 (c) is amended to read as follows:

"

(c) all Stock Options and Restricted Stock Awards held by the Executive shall
become immediately vested and such Stock Options shall become immediately
exercisable; provided, that the Target shall immediately vest as to any
Performance Awards and the Executive shall continue to vest as to any
Performance Awards in excess of Target as if the Executive was an employee of
the Company after the Date of Termination."



Section 4.3 is amended to read as follows:

"

4.3 Non-Qualifying Termination. If the Executive's employment with the Company
and its subsidiaries is terminated in a Non-Qualifying Termination, this
Agreement shall terminate without further obligation to the Executive other than
Accrued Obligations; provided, that if the Executive's employment is terminated
due to Executive's death or Disability, all Stock Options and Restricted Stock
Awards held by the Executive shall become immediately vested and exercisable;
provided, that the Target shall immediately vest as to any Performance Awards
and the Executive shall continue to vest as to any Performance Awards in excess
of Target as if the Executive was an employee of the Company after the Date of
Termination."



Except as amended by this Amendment, the Agreement shall remain in full force
and effect.

Executed effective as of April 6, 2009, in multiple originals.

Company:

Crown Castle International Corp.

By _______________________________

Name: ____________________________

Title: _____________________________

Dated: April ___, 2009

 

Executive:

_________________________________

Dated: April ___, 2009